IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

AKEBIA THERAPEUTICS, INC., )
Plaintiff, )
)
v. )
)

ALEX M. AZAR II, in his official capacity ) No. 19-cv-12132-ADB

as Secretary of Health and Human Services; )
UNITED STATES DEPARTMENT OF )
HEALTH AND HUMAN SERVICES; )
SEEMA VERMA, in her official capacity as )

 

Administrator of the CENTERS FOR )
MEDICARE & MEDICAID SERVICES; )
Defendants. )
)

NOTICE OF APPEARANCE

 

Pursuant to L.R. 83.5.2, please enter my appearance in the above-captioned case. ] am
admitted to practice in this Court and appear as Counsel for proposed amicus, Medicare
Advocacy Project.

Dated: November 20, 2019 Respectfully submitted,

/s/ Donna McCormick

Donna M. McCormick (BBO0#559790)
Greater Boston Legal Services

197 Friend Street, Fourth Floor
Boston, Massachusetts 02114-1806
617-603-1534

dmecormick @ gbls.org

CERTIFICATE OF SERVICE
I, HEREBY CERTIFY that on this date, November 20, 2019, I caused the foregoing to be electronically filed with the

Clerk of the Court using the CM/ECF system, which will simullancously serve notice of such filing to Counsel of record to their
registered electronic mail addresses.

/s/ Donna McCormick
